Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I (claims 1-23) in the reply filed on 02/16/22 is acknowledged.
3.	Accordingly, claims 1-24 are pending with claim 24 withdrawn. Claims 1-23 are examined herein.

Technical Background
4.	Asserted Utility: The claimed invention is an “apparatus for generating excess heat.” According to the specification, the apparatus purportedly is an “exothermic reactor configured for excess heat generation” (Spec. at “Technical Area”) comprising “ a transition metal or alloy loaded with hydrogen or deuterium. In certain cases and under certain conditions, the amount of output power significantly exceeded the amount of input power used for operating the heat generation system” (Spec. at “Background). The specification further states “[a]n exemplary apparatus configured for excess heat generation comprises a vessel and two electrodes: an anode and a cathode. The vessel comprises a gas inlet and a gas outlet. The gas inlet is configured for supplying one or more gases to the vessel. The gas outlet is used for gas evacuation. One of the electrodes, e.g., the anode, is made of a first transition metal. In one embodiment, one of the electrodes is made of nickel” (Spec. at “Summary”). The apparatus purportedly operates “to provide a voltage differential between the two electrodes. The temperature, pressure, and/or the voltage differential between the anode and the cathode are system parameters of the apparatus and can be configured to provide a triggering condition to initiate an exothermic reaction inside the vessel. Once initiated, the exothermic reaction inside the apparatus may be sustained for hours or days for excess heat generation (Spec. at “Summary”). 
5.	Based on the disclosure, therefore, the examiner finds that the present invention is directed to a type of cold nuclear fusion. The reactor system of the present invention is based on a known LENR scheme, the discredited "dry LENR" process embodied by Andrea Rossi's "e-Cat" device. Moreover, it bears no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient energy to overcome electrostatic repulsion between positively charged nuclei.
6.	Thermonuclear Fusion vs. Cold Fusion: Thermonuclear fusion systems produce (or attempt to produce) temperatures on the order of those required to initiate fusion.1 In other words, a thermonuclear fusion reactor attempts to provide sufficient energy input to its reactant atomic nuclei to overcome Coulombic repulsion. There are a number of ways to do this. For example, Inertial Confinement Fusion (ICF) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions,2 while a tokamak uses magnetic fields to achieve similar conditions.3 Cold fusion, also known as low-energy nuclear reactions (LENR), attempts to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies. 
7.	No Credible Evidence Supporting LENR: Rossi's e-Cat device is a purported nuclear fusion reactor which exposes nickel powder to hydrogen gas at modest pressure (around 2 bar) and temperature (between 150-500°C).4 To date, there exists no independent, peer-reviewed evaluation of the e-Cat device. Nor has there been a credible attempt at explaining the purported nickel phenomenon.56 Additionally, attempts to independently verify the Rossi device appear to have been met with resistance. 7 A multi-year, multi-disciplinary study (Berlinguette, provided in Appendix A) culminating in a 2019 publication examined this dry LENR scheme (emphasis added): 
Over the course of 16 months, we evaluated contemporary claims of more than 10% excess heat production involving samples of nickel powder and lithium aluminium hydride (LiAlH4). We tested the independent variables of temperature, pressure, sample composition, particle size, surface treatment, and others. To verify the stability of our calorimeters, control experiments were conducted before and after each sample run. We also developed a system identification framework to facilitate modelling the time-dependent heat flows and energy storage processes particular to each calorimetry experiment. However, none of the 420 samples we evaluated provided evidence of excess heat; the COPs measured in our experiments were consistently unity.
8.	The study “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically.” It is important to note that this study follows in the wake of the determinations of other studies produced in the several decades since LENR was first proposed. 
A 1989 British effort to obtain LENR (see Cooke, provided in Appendix A) failed: "After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells" (pp. 5).
In 1991, a US physicist published a review of the early LENR experiments (see Close, provided in Appendix A), characterized as "a personal perspective which is a considered opinion drawn from eighteen months of researches and over a hundred interviews, and built upon my own experiences over twenty years of what constitutes good science" (pp. 3). The author concludes "There is not, nor has there ever been, any evidence for nuclear radiation produced in the cell commensurate with the levels of heat claimed. There is no valid evidence for the production of helium, gamma rays, or neutrons, and the few places that claim to see tritium (though in amounts that are nugatory on the heat scale) tend to be in environments where it is easy to have tritium contamination" (pp. 343, emphasis in original).
A 1993 literature review of LENR (see Huizenga, provided in Appendix A) concludes: "After nearly four years and the expenditure of many tens of millions of dollars worldwide, we still only have unsubstantiated and fragmentary claims of watts of excess heat generated from light and heavy water (and H2 and D2 gases) by some unknown mechanism reported to have a nuclear origin. To this date, not a single, well-controlled and reproducible experiment has been reported where corresponding amounts of excess heat and nuclear reaction products are reliably measured. This is the current status of cold fusion. Hence, I conclude now, as I did in July 1991, that the claim that cold fusion is a nuclear process producing watts of excess power, without commensurate nuclear reaction products, is a chimera and qualifies as pathological science (sec Chapter XII). At best, the cold fusion fiasco may lead to new information on materials and energy storage, but even this has not been established at this time. Furthermore, there is still no persuasive evidence that any nuclear reaction products have been positively identified in cold fusion experiments in very low-level background environments. Regrettably, the idea of producing useful energy from room-temperature nuclear reactions is an aberration" (pp. 287).
A 2004 review conducted by the Department of Energy (see Report of the Review of Low Energy Nuclear Reactions, Provided in Appendix A) found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.

Specification
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	The specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure.
11.	The instant disclosure is insufficient to enable a skilled artisan to make and use the claimed invention. The claimed invention is based on a known LENR scheme that has been discredited. A skilled artisan would be unable to achieve the asserted utility of “generating excess heat” of the present invention and therefore would be unable to make and use the claimed apparatus.

Analysis - 35 U.S.C. 101, Utility Requirement 
12.	As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, reject the claim(s) under 35 U.S.C. 101  on the grounds that the invention as claimed lacks utility.  A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
13.	The asserted utility of the present invention is “generating excess heat” (preamble of claim 1). 
14.	A skilled artisan would view this asserted utility as incredible based on the following considerations 1) the disclosed invention is a type of LENR; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) there is no evidence in the specification that the present invention provides excess heat; and 4) there are no alternative utilities in the closest prior art. These four factors are discussed in depth below. 
15.	1) The present invention is LENR.  The reactor system of the present invention is based on a known LENR scheme, the discredited "dry LENR" process embodied by Andrea Rossi's "e-Cat" device. Moreover, it bears no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient energy to overcome electrostatic repulsion between positively charged nuclei. Accordingly, based on the prevailing scientific community view on LENR (see “Technical Background” above, paras. 7-8 above and the supporting evidence provided in the Appendices), a skilled artisan would doubt that the present invention possesses a credible utility. 
16.	2) The purported results of the present invention are inconsistent with literature. There exists no evidence in the scientific literation that “the exothermic reactors configured for excess heat generation” of the present invention function as described in the present disclosure. Such reactors have been extensively evaluated for several decades and the scientific community has concluded that they are incapable of achieving nuclear fusion (see paras. 7-8 above and the supporting evidence provided in the Appendices). 
17.	3) There is no evidence of operability. The present specification does not include any results of “excess heat generation.” There is no description of operating the claimed apparatus and evaluating results using objective, scientific measurements. There is no disclosure of any experimental methodology whatsoever. According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed to LENR and the asserted utility of the present invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. 
18.	4) Utilities taught in the closest prior art. The closest prior art is cited on the attached PTO-892. None provide support for a credible utility of the present invention other than LENR. That is, there is no alternative well-established utility for the present invention. 
19.	Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.
20.	Cases involving utility rejections of LENR inventions include: In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).

Claim Rejections - 35 USC § 101
21.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


22.	Claims 1-23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Based on the analysis above, the disclosed invention is incapable of achieving “generating excess heat.” The present invention is, therefore, not useful.
23.	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible specific and substantial utility asserted utility or a well-established utility. It is more likely than not that a skilled artisan would not consider credible the utility asserted by the application for the claimed invention. This conclusion is based on the analysis set forth above. 
24.	Claims 1-23 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
25.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

26.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention is an “apparatus for generating excess heat.”  The prior art has established that such an effect cannot occur (see above), and the present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
27.	Furthermore, claims 1-2, 7, 8-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following additional reasons. 
Claims 1-2 recite electrode structure that is not described in the specification. Claims 1-2 require an anode “made of a second transition metal that is wound with a third transition metal wire” and a cathode “in the shape of a mesh.” However, the specification describes an apparatus (see pp. 5-6) comprising “two electrodes, an anode and a cathode. The two electrodes are connected to a power supply. In the embodiment shown in FIG. 1, the vessel 101 functions as an anode. Inside the vessel 101, a mesh 106 is placed at or near the surface of the anode, and is electrically connected to the anode. In some embodiments, the mesh 106 may be isolated from the vessel 101 and function as an anode. In some embodiments, the mesh 106 may be made of nickel. In some embodiments, the cathode is made of a transition metal in the shape of a rod. A metal wire 110 is wound around the cathode. In some embodiments, the cathode is a nickel rod wound with a palladium wire.” Accordingly, the disclosure fails to describe the claimed invention.
Claim 7 recites “wherein the pre-determined voltage differential is zero.” Notwithstanding the inanity of this recitation (addressed below in the rejections under 35 U.S.C. 112(b)), the disclosure does not describe this purported operating parameter in any manner. 
Claims 8-12 are directed to purported acts performed “during preparation” of the claimed apparatus. These steps are not described with any detail in the disclosure. 
Similarly, the structure of claim 19 is not described in the disclosure.  
27.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. An undue amount of experimentation would be required to achieve the effect of “generating excess heat” asserted as the utility of the present invention. The specification is devoid of useful information that would allow a skilled artisan to make and use the claimed invention to achieve this purported result (see analysis above).
28.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Claim 1 recites “for generating excess heat.” There is no information in the specification as to how such an effect is accomplished. There is no information to indicate that the Inventors themselves have achieved this purported result.  
The nature of the invention: The invention is directed to a type of LENR, which lies outside the realm of working science (see analysis above). MPEP. 2164.05(a).
The state of the prior art: The effects claimed by Applicant has not been verified in the scientific literature, and are, in fact, incompatible with it (see analysis above). MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: LENR attempts are unable to produce predictable, reproducible, and meaningful empirical evidence demonstrating positive results. (see evidence provided in Appendices). The instant disclosure acknowledges this fact: “Experiments of excess heat generation have long been plagued by lack of reproducibility and lack of consistency” (Spec. at “Background”). MPEP 2164.03. 
The amount of direction provided by the inventor: The disclosure provides insufficient guidance by which a skilled artisan could make and use the claimed invention to produce the asserted effect. Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. The specification does not even provide evidence that the Inventors themselves have made and used the claimed invention. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve the asserted utility of “generating excess heat.” MPEP 2164.06.

29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

30.	Claims 7, 8-12, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
31.	Regarding claim 7, a “differential” requires a non-zero value, so the recitation of claim 7 is inane and a skilled artisan would be unable to ascertain how to apply a voltage differential of zero.
32.	Claims 8-12 are directed to acts performed “during operation” of the claimed apparatus. The claims are therefore unclear as to what structure is required of the claimed apparatus to meet the recited limitations. Additionally, claim 1 requires “an anode made of a second transition metal that is wound with a third transition metal wire.” Claim 8 is directed to deposition of a third transition metal on the cathode.  Additionally, it is unclear how such deposition could result in the wire winding structure of claim 1. Additional indefiniteness arises when one considers the limitations of claims 9 and 10. How can the wire of claim 1 also be a thin film or a plurality of nanoparticles?
32.	Claims 15-19 are indefinite because the following recitations lack antecedent basis: the nickel rod, the palladium wire, and the nickel mesh.
33.	Claim 20 is indefinite because it is unclear what structure is associated with “a shared gas supply.” Furthermore, claim 1 already implies the presence of a deuterium as supply (“filled with a deuterium gas”), and it is unclear whether the “shared gas supply” of claim 20 is associated with this recitation. 

Claim Rejections - 35 USC § 102
34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


37.	Claims 1-6, 8, 10-14, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno, US 2016/0155518.
38.	Regarding claim 1, Mizuno discloses an apparatus (Fig. 1) for generating excess heat ([0027], comprising: a vessel with a gas inlet (8) for supplying one or more gases and a gas outlet (13) for gas evacuation; an anode (25; [0046]); and a cathode (26; [0046]); wherein a power supply (20) is connected to the anode (via 22a) and the cathode (via 22b) to maintain a pre-determined voltage differential between the anode and the cathode ([0033]), wherein the cathode is made of a first transition metal ([0035]) and the anode is made of a second transition metal that is wound with a third transition metal wire ([0043]), and wherein, when the apparatus is in operation, the vessel is filled with a deuterium gas of a pre-determined pressure ([0028]).
39.	Regarding claim 2, Mizuno further discloses an apparatus wherein the cathode is in the shape of a mesh ([0035], [0042], [0116]), and wherein the anode is in the shape of a rod made of the second transition metal and wound with the third transition metal wire ([0032], [0036], [0043]).
39.	Regarding claims 3-5, Mizuno further discloses an apparatus wherein the first transition metal is nickel ([0035]), wherein the second transition metal is nickel ([0043]), and wherein the third transition metal is palladium ([0043]).
40.	Regarding claim 6, Mizuno further discloses an apparatus wherein the pre-determined pressure is approximately 100 Pa (Fig. 11).
41.	Regarding claims 8, 10, 11, and 12, Mizuno further discloses an apparatus wherein during preparation, the vessel is maintained at a pre-determined temperature above the curie temperature of the metallic structure, and the third transition metal is deposited on the cathode via a vapor deposition process to form a metallic structure comprising a plurality of nanoparticles ([0046]).
42.	Regarding claims 13-14, Mizuno further discloses an apparatus wherein the first transition metal is one or more of the following metals: Ti, Ni, Pd, Pt, or an alloy thereof ([0035]) and wherein the second transition metal is Ti, Ni, Pd, Pt, or an alloy thereof ([0043]).
43.	Regarding claim 15, Mizuno further discloses an apparatus wherein the nickel rod is approximately 3.2 mm in diameter and 250 mm in length ([0043]).
44.	Regarding claim 17, Mizuno further discloses an apparatus wherein the nickel mesh is approximately 100 nm ([0116]).
45.	Regarding claim 18, Mizuno further discloses an apparatus wherein the distance between the palladium wire and the nickel mesh is approximately 50 mm ([0043]).
46.	Regarding claim 19, Mizuno further discloses an apparatus wherein the interior of the vessel, the nickel rod, and the nickel mesh are coated with platinum ([0046].
47.	Regarding claim 21, Mizuno further discloses an apparatus wherein the power supply connected to the anode and cathode is configured to produce plasma discharge in the vessel during activation of the apparatus ([0034]).
48.	Regarding claim 23, Mizuno further discloses an apparatus further comprising a pump system (10) configured to evacuate the vessel to a pre-determined vacuum level ([0029].

Claim Rejections - 35 USC § 103
49.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
50.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
51.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

52.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, US 2016/0155518.
53.	Regarding claim 16, Mizuno further discloses an apparatus wherein the palladium wire is approximately 0.3 mm in diameter ([0043]) but is silent as to the length of the wire. However, as can be seen by Fig. 1, the length of the sire would determine the density of windings about the rod, so a skilled artisan would have found it obvious to select a length based on a desired number if wire windings. 
54.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, US 2016/0155518 in view of Mizuno WO 9949471 (Mizuno-‘471).
55.	Regarding claim 20, Mizuno discloses the apparatus of claim 1 but does not explicitly disclose heating tape. However, Mizuno makes repeated references to the apparatus comprising a heater (see, for example, [0048]). Mizuno-‘471 teaches a similar apparatus (Fig. 1) comprising a heating tape wrapped around the vessel (heating wire 9). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to combine the heating tape of Mizuno-‘471 with the apparatus of Mizuno for the predictable advantage of facilitating occlusion of hydrogen atoms ([0048] of Mizuno). 
56.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, US 2016/0155518 in view of Scanlan et al., US 2009/0096380.
57.	Regarding claim 22, Mizuno discloses the apparatus of claim 1 but does not disclose a shared gas supply system. Scanlan teaches a similar apparatus (Fig. 3) having a shared gas supply system (312) configured to supply hydrogen or deuterium to the apparatus ([0061], [0074]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the shared gas supply system of Scanlan to the apparatus of Mizuno for the predictable purpose of tuning the fuel composition supplied to the apparatus. 

58.	Applicant should note that while Examiner has rejected the claimed invention over the prior art, the prior art does not enable the claimed invention for the reasons set forth above.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Conclusion
59.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
60.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
61.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
62.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
63.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        2 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        3 https://en.wikipedia.org/wiki/Tokamak
        4 https://en.wikipedia.org/wiki/Energy_Catalyzer
        5 See Thieberger, "The Physics of why the e-Cat's Cold Fusion Claims Collapse," pp. 7-8. Provided in e-Cat appendix.
        6 See Aleklett, "Rossi energy catalyst - a big hoax or new physics?" Aleklett's Energy Mix, pp. 2-3. Provided in e-Cat appendix.
        https://aleklett.wordpress.com/2011/04/11/rossi-energy-catalyst-a-big-hoax-or-new-physics/ (last accessed 18 December 2015). Provided in e-Cat appendix.
        7 See "Can Andrea Rossi's Infinite-Energy Black Box Power the World - Or Just Scam It?" Popular Science http://www.popsci.com/science/article/2012-10/andrea-rossis-black-box (last accessed 18 December 2015). Provided in e-Cat appendix.